773 N.W.2d 303 (2009)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Jana Harvieux EFFERTZ, a Minnesota Attorney, Registration No. 31707X.
No. A09-1741.
Supreme Court of Minnesota.
October 13, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jana Harvieux Effertz committed professional misconduct warranting public discipline, namely, notarizing signatures on 17 affidavits in a child custody proceeding, which signatures respondent had not actually witnessed, in violation of Minn. R. Prof. Conduct 8.4(c) and (d). Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and two years of unsupervised probation.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jana Harvieux Effertz is publicly reprimanded and placed on probation for a period of two years from the date of filing of this order, subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director's correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. At the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
Respondent shall pay $900 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Alan C. Page
Associate Justice